DETAILED ACTIONAcknowledgment is made of applicant’s preliminary amendment filed 6/1/20.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  Election/Restrictions2. 	Applicant's election with traverse of Group I, claims 1 – 15 and 19 – 20 in the reply filed on 6/30/21 is acknowledged.  The traversal is on the ground(s) that it would not be unduly burdensome to search and examine all of the claims.  This is not found persuasive because claim 1 is directed to a demounting aid and claims 16 – 18 are directed to a connection arrangement comprising a workpiece and a method for demounting a hoisting fitting.
The requirement is still deemed proper and is therefore made FINAL.Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered 
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claims 1 – 3, 5 – 11, 13 – 15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smetz (EP0430384 – See IDS dated 5/12/20).  	Regarding claim 1, Smetz discloses an apparatus comprising a first connector 1 and a second connector 12 (See Fig. 1), a force measurement device 23 for measuring the force applied between the first connector and the second connector, a remote display 48 for displaying an information corresponding to the respective force applied between the first connector and the second connector and at least one elastic member 13, 14 which allows a relative movement of the first connector to the second connector when an increasing force is applied to the first connector and the second connector (See Pg. 2, lines 1 – 11, Pg. 3, lines 1 – 7 and Pg. 5, lines 1 – 5).  
Regarding claim 2, the force measurement device and the at least one elastic member are connected in series or in parallel (See Figs. 1 and 2). 	Regarding claim 3, the demounting aid comprises a plurality of at least three 
Regarding claim 5, the at least one elastic member is formed by at least one spring (See Pg. 2, Para. 6, lines 1 – 11, See Figs. 2 and 8).  
Regarding claim 6, the at least one elastic member is formed by at least one compression spring or tension spring (See Pg. 2, Para. 6, lines 1 – 11, See Figs. 2 and 8).  
Regarding claim 7, the at least one elastic member is compressed when the first connector and the second connector are pulled apart by a force applied to the first connector and the second connector or that the at least one elastic member is extended when the first connector and the second connector are pulled apart by a force applied to the first connector and the second connector (See Pg. 2, Para. 6, lines 1 – 11, See Figs. 2 and 8).  
Regarding claim 8, the elastic members are arranged such that their longitudinal axes are arranged in fold rotational symmetry, preferably in an at least threefold rotational symmetry, more preferably, in exactly a threefold rotational symmetry, around the force measurement device, preferably, that the symmetry axis of the at least threefold rotational symmetry is the axis on which an external force is applied via the first connector and the second connector to the demounting aid (See Fig. 2).  
Regarding claim 9, the force measurement device is an electronic weighting device (See Pg. 3, Para. 1, lines 1 – 7).  

Regarding claim 11, the demounting aid comprises guiding members 65 – 67 for guiding the relative movement of the first connector and the second connector to each other when an increasing force is applied to the connectors, wherein the guiding comprises at least one guiding-element which is arranged in an elastic member (See Figs. 12 and 13, Pg. 3, Para. 8, lines 1 – 8).  
Regarding claim 13, the demounting aid comprises at least one stop 47 for limiting the force applied to the elastic members and/or that the demounting aid comprises a recording element for recording overloads applied to the demounting aid (See Fig. 8, Pg. 3, Para. 4, lines 1 – 5).  
Regarding claim 14, the demounting aid comprises at least one handle 61 for handling the demounting aid (See Figs. 11, 13 and 15).  
Regarding claim 15, the at least one elastic member 46 is hosted by a housing (See Fig. 12).   	Regarding claim 19, the at least one elastic member is formed by at least one helical spring (See Fig. 12).   	Regarding claim 20, the force measurement device is a crane scale (See Pg. 3, Para. 4, lines 1 – 5).                                            Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Smetz in view of Kuhn et al. (6,073,496, hereinafter Kuhn – See IDS dated 5/12/20).
Regarding claim 4, Smetz discloses an apparatus comprising a first connector 1 and a second connector 12 (See Fig. 1), a force measurement device 23 for measuring the force applied between the first connector and the second connector, a remote display 48 for displaying an information corresponding to the respective force applied between the first connector and the second connector and at least one elastic member 13, 14 which allows a relative movement of the first connector to the second 
Smetz fails to disclose that the elastic members are connected in parallel via a lower plate and a top plate, that the lower plate and/or the top plate comprise an opening which is configured to allow the force measurement device to travel at least partly through the lower plate and the top plate, respectively, while an increasing external force is applied to the first connector and the second connector.   	However, Kuhn discloses an apparatus comprising elastic members 6 connected in parallel via a lower plate 7 and a top plate 3 (See Fig. 1), wherein the lower plate or the top plate comprise an opening which is configured to allow the force measurement device to travel at least partly through the lower plate and the top plate, respectively, while an increasing external force is applied to the first connector and the second connector (See Col. 4, lines 10 – 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Smetz according to the teachings of Kuhn for the purpose of, advantageously providing an improved load hoisting device since this type of device allows automatic balancing of a load so as to enable an operator to manually maneuver the load (See Kuhn, Col. 1, lines 46 – 50). 	Regarding claim 12, Smetz fails to disclose that the remote display is wirelessly connected with the force measurement device and that the information corresponding                                                         Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	Bradley (3,827,514) discloses a weight measuring hook block apparatus for .
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 





/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        12/4/21